Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 06/15/2021 is acknowledged.
Specification
The use of the term Teflon, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
Claim 1 as written does not require “flaky iron oxide.” The scrapers only need to be capable of stripping flaky iron oxides, and the “flaky iron oxide receiving disc,” “flaky iron oxide supporting chamber,” and preamble of the claim merely recite an intended use of the apparatus.
The claim 1 limitation “uniformly arranged” is interpreted to mean that the rollers are arranged such that they are symmetric about an axis.
The claim 1 limitation “symmetrically arranged in the middle of the vacuum coating chamber” is interpreted to mean that the scrapers are symmetric about an axis and located in the middle of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two sides of the vacuum coating chamber" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear which two sides of the vacuum chamber the heating equipment is arranged on. For the purposes of examination, this limitation will be interpreted to mean at least the heating equipment is arranged on any two sides of the vacuum coating chamber.
The terms "small" and “large” in claim 1 are relative terms which render the claim indefinite.  The terms "small roller" and “large roller” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what size of roller would meet the limitations of a “large roller” or a “small roller.”
The claim 1 limitation “a plurality of large rollers and small rollers” is indefinite because it is unclear whether the claim requires a plurality of the sum of large rollers and small rollers (i.e. 1 and a plurality of large rollers.
The claim 2 limitation “the vacuum coating machine is vertical or horizontal” indefinite because it is unclear what is required for the vacuum coating machine, which includes a pump, pipeline arrangement, coating chamber, and supporting chamber, to be vertical or horizontal. For example, it is unclear whether any or all components must be vertical/horizontal, if the components form an overall structure that is vertical/horizontal with respect to a base plane, or if the components are vertically/horizontally arranged with respect to each other. For the purposes of examination, the limitation will be broadly interpreted to mean that at least any part of the vacuum coating machine (e.g. the vacuum coating chamber) is in a vertical or horizontal orientation (i.e. not slanted).
Claim 4 contains the trademark/trade name Teflon in line 3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a  and, accordingly, the identification/description is indefinite.
In line 4 of claim 4, the phrase “and the rubber film conveying belt is a fluororubber film conveying belt” is indefinite because claim 3 requires a single conveying belt to be plastic, flexible metal, or rubber and therefore there is no antecedent basis for three distinct conveying and the rubber film conveying belt). This rejection can be overcome by replacing “and” with “or” in line 4.
Claim 3 is indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20110111121 A1) in view of Tsukamoto (US 20090233101 A1), Kittler (US 6376018 B1), Decker (US 20120007271 A1), Lemelson (US 4859493 A), Holz (US 4787500 A), Yamazaki (US 20030124764 A1), and Takahashi (US 5259735 A).
Claim 1:
Regarding claim 1, Honda (US 20110111121 A1) teaches a film forming apparatus (vacuum coating machine) comprising a vacuum pump (para 0025; Fig. 1 – 34), a vacuum coating chamber comprising a shell (Fig. 1 – 22), and a bottom of the vacuum coating chamber being provided with a film forming source (para 0025; Fig. 1 – 27), and a plurality of large (Fig. 1 – 23, 26) and small (Fig. 1 – 24) rollers (para 0031) that are uniformly arranged in the vacuum coating chamber (Fig. 1) and connected to each other through a flexible substrate (conveying belt) (para 0033; Fig. 1 – 21).
Honda fails to explicitly teach a target mounting platform. However, Tsukamoto (US 20090233101 A1) teaches a sputtering target attached to a backing plate and electrode (target 
Honda also teaches a scraper to scrape a deposit off of an endless belt between the flexible substrate and the film forming source (para 0064; Fig. 3A – 15), wherein the belt, and thus scraper, are located in the middle of the vacuum coating chamber (para 0028; Fig. 1 – 36(11)), wherein the scraped deposit falls into a recovery container (receiving disc) (para 0064) arranged above the target mounting platform of Honda in view of Tsukamoto. Though Honda does not explicitly teach the recovery container has a disc shape, using a disc shaped recovery container is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed receiving disc was significant. See MPEP 2144.04(IV)(B). Alternatively, it would have been obvious to a person having ordinary skill in the art to change the shape of the Honda recovery container such that it has a circular, rather than rectangular, base because the shape of the container is a matter of design choice. See MPEP 2144.04(IV)(B). In this case, the circular base of the recovery container would read on the claimed “receiving disc.”
Honda fails to explicitly teach the receiving disc is connected to a supporting chamber located below the vacuum coating chamber and the receiving disc is arranged above the target mounting platform. However, Kittler (US 6376018 B1) teaches that the thin film material 
Alternatively, Decker (US 20120007271 A1) teaches a collector system, similar to the recovery container of Honda, may be emptied and removed from the chamber without breaking vacuum (para 0032). Because Decker teaches that such emptying processes were operable and Kittler teaches that such vacuum locks were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to empty the recovery container of Honda into a vacuum lock leading to a solvent wash apparatus as described by Kittler with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known 
Honda teaches the scraper is adjusted by an actuator (controller) (para 0065). Alternatively, Honda fails to explicitly teach the scraper is controlled by a scraper controller. However, Lemelson (US 4859493 A) teaches removing a diamond film as flakes or particles from a drum or endless metal belt using a blade or scraping tool, wherein the scraping is controlled by using a computer (controller) to apply the blade when a select coating thickness is sensed (col 14 line 40-68), wherein the diamond coatings may be deposited by sputtering or other similar processes (Abstract), and wherein the flakes removed by the blade are collected in a bin, or chute (col 13 line 58-68, col 14 line 1-12), similar to that of Honda in view of Kittler. Because Lemelson teaches that such control mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar control mechanism to control the scraper of Honda based upon the coated thickness on the endless belt with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Honda fails to explicitly teach multiple scrapers that are symmetrically arranged. However, Kittler teaches a plurality of blades to longitudinally segregate the thin film structure on the 
Honda fails to explicitly teach heating equipment is arranged on the two sides of the vacuum coating chamber. However, Yamazaki (US 20030124764 A1) teaches heating a deposition preventing shield using heaters installed adjacent to or within the shield/mask to improve 
Honda fails to explicitly teach a vacuum pipeline arrangement. However, Takahashi (US 5259735 A) teaches a sputtering chamber with an evacuation system comprising a (vacuum) pipeline linking the vacuum container to a pump (claim 3, col 4 line 50-56; Fig. 4 – 3, 12). Because Takahashi teaches that such vacuum pipelines were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the vacuum pump of Honda to the chamber through a vacuum pipeline with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Honda fails to explicitly teach that the scrapers are for stripping flaky iron oxides. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Claims 2-4:
Regarding claim 2, Honda teaches the vacuum coating chamber, and thus vacuum coating machine, is vertically arranged (Fig. 1 – 22).
Regarding claim 3, Honda teaches the flexible substrate (conveying belt) is a flexible metal film (para 0033).
Regarding claim 4, Honda teaches the flexible metal foil substrate (conveying belt) is a stainless steel foil (conveying belt) (para 0033).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bujard (US 20080185099 A1) teaches depositing iron oxide on a flexible substrate and stripping using a release layer and solvent to form iron oxide flakes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794